DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Iida (US Pub. 20160291373).
As per claim 1, Iida teaches (in figures 1 and 4 and example 6) a liquid crystal display device comprising an upper polarizer (30), an in-plane switching mode liquid crystal panel (10)  including a liquid crystal layer having a Rin (550) value in a range of 310 nm to 350 nm (322 nm see paragraph 71), and a lower polarizer  (40) sequentially, wherein the absorption axis (35) of the upper polarizer and the absorption axis (45) of the lower polarizer are orthogonal; the lower polarizer is disposed adjacent to a light source (105) as compared to the upper polarizer; and comprising, as retardation films, a positive biaxial retardation film (370 positive B plate see paragraph 8), wherein a Rin (450)/Rin (550) value is 1.02, and a negative C plate (360) between the upper polarizer and the in-plane switching mode liquid crystal panel (Rin (λ) is an in-plane retardation value of the liquid crystal layer or the retardation film for a wavelength of λnm).
Iida does not specifically teach that the Rin (450)/Rin (550) value is in a range of 0.99 to 1.01. 
However Iida teaches that only one of the retardation films is required to have an a wavelength dispersion (Rin (450)/Rin (550) value) of 1.1 or more while the other may be less than 1.1 (paragraph 44), that a difference between the wavelength dispersion of the first 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to form the biaxial retardation film to have a Rin (450)/Rin (550) value in a range of 0.99 to 1.01 as it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP 2144.05 I.
As per claim 2, Iida teaches (in figures 1 and 4 and example 6) that the positive biaxial retardation film has an in-plane retardation value of more than 0 nm to 300 nm or less for light with a wavelength of 550 nm (95 nm see table 3).
As per claim 3, Iida teaches (in figures 1 and 4 and example 6) that the positive biaxial retardation film has a thickness direction retardation value of -300 nm to -40 nm (-47.5 nm see table 3) as calculated by Rth=(nx – nz)*d wherein, nx, ny and nz are the refractive indexes of the retardation film in the x-, y- and z-axis directions, respectively, and d is the thickness of the retardation film, where the x- axis direction means the slow axis direction of the retardation film in the plane direction, the y-axis direction means the fast axis direction of the retardation film in the plane direction and the z-axis direction means the thickness direction of the retardation film (paragraph 59).
Iida does not specifically teach that the thickness direction retardation value is calculated by Rth=(([nx+ny)/2] – nz)*d wherein, nx, ny and nz are the refractive indexes of the retardation film in the x-, y- and z-axis directions, respectively, and d is the thickness of the retardation film, where the x- axis direction means the slow axis direction of the retardation film in the plane direction, the y-axis direction means the fast axis direction of the retardation film in the plane direction and the z-axis direction means the thickness direction of the retardation film.
However, Iida teaches (in figures 1 and 4 and example 6) that the positive biaxial retardation film has the refractive index relation of nz>nx>ny and as such because ny is smaller than nx the value of (nx+ny)/2 will be smaller than nx and therefore thickness direction retardation calculated using (([nx+ny)/2] – nz)*d will result in a larger negative retardation compared to the retardation value of -47.5 nm recited in Iida such that one would expect the Rth value for the biaxial retardation film calculated using (([nx+ny)/2] – nz)*d to also be within applicant’s claimed range of -40 nm to -300 nm. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to form the biaxial retardation film to have thickness direction retardation in a range of between -40 nm and -300 nm where the thickness direction retardation is calculated using (([nx+ny)/2] – nz)*d as it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP 2144.05 I.
Additionally, Rth is a result effective variable in that if it is too large or too small light leakage will occur. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the thickness direction retardation of the biaxial retardation film to be between -40 nm and -300 nm where the thickness direction retardation is calculated using (([nx+ny)/2] – nz)*d, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)) 
As per claim 4, Iida does not teach that he positive biaxial retardation film has a Rin (650)/Rin (550) value in a range of 0.99 to 1.01.
However, Iida teaches that wavelength dispersion is a result effective variable in that if the wavelength dispersion is too large or too small light leakage will occur for some wavelengths tinting the display (see paragraphs 43-45). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the biaxial retardation film to have a Rin (650)/Rin (550) value in a range of 0.99 to 1.01, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 5, Iida teaches (in figures 1 and 4 and example 6) that the positive biaxial retardation film has an Nz value of -1 or more to less than 1 wherein NZ = (nx-nz)/(nx-ny) (NZ= -0.5 = -47.5nm/95nm see table 3 and paragraph 59) wherein, nx, ny and nz are the refractive 
As per claim 6, Iida teaches (in figures 1 and 4 and example 6) that the slow axis (373) of the positive biaxial retardation film is perpendicular to the absorption axis (35) of the upper polarizer (see paragraph 55).
Iida does not specifically teach that the slow axis of the positive biaxial retardation film is parallel to the absorption axis of the upper polarizer.
However, Iida teaches that the slow axis of the B plate may be parallel or perpendicular to the initial alignment direction (11) of the liquid crystal layer which is perpendicular to the absorption axis (35) of the upper polarizer (30). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to rearrange the positive biaxial retardation film such that its slow axis is parallel to the absorption axis of the upper polarizer since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As per claim 8, Iida teaches (in figures 1 and 4 and example 6) that the negative C plate has a thickness direction retardation value of 40 nm to 130 nm (100 nm see table 3) as calculated by Rth=(([nx+ny)/2] – nz)*d wherein, nx, ny and nz are the refractive indexes of the retardation film in the x-, y- and z-axis directions, respectively, and d is the thickness of the retardation film, where the x- axis direction means the slow axis direction of the retardation film in the plane direction, the y-axis direction means the fast axis direction of the retardation film in the plane direction and the z-axis direction means the thickness direction of the retardation film (nx – nz)*d is equal to (([nx+ny)/2] – nz)*d when nx=ny as is the case with a negative C plate paragraph 59).
As per claim 9, Iida teaches (in figures 1 and 4 and example 6) that the in-plane switching mode liquid crystal panel further comprises an upper substrate and a lower substrate on upper and lower parts of the liquid crystal layer, respectively (see paragraph 21).
As per claim 10, Iida teaches (in figures 1 and 4 and example 6) that any one of the upper substrate and the lower substrate is a color filter substrate and the other is a TFT (thin film transistor) substrate (see paragraph 21).
As per claim 11, Iida does not teach that he liquid crystal layer has a thickness direction retardation value of 0 nm to -40 nm as calculated by Rth=(([nx+ny)/2] – nz)*d wherein, nx, ny and nz are the refractive indexes of the liquid crystal layer in the x-, y- and z-axis directions, respectively, and d is the thickness of the liquid crystal layer, the x- axis direction means the slow axis direction of the liquid crystal layer in the plane direction, the y-axis direction means the fast axis direction of the liquid crystal layer in the plane direction and the z-axis direction means the thickness direction of the liquid crystal layer.
However the thickness direction retardation of the liquid crystal layer is a result effective variable in that if it is too large light leakage will occur. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the thickness direction retardation of the liquid crystal layer to be between 0 nm and -40 nm where the thickness direction retardation is calculated using (([nx+ny)/2] – nz)*d, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)) 
As per claim 12, Iida teaches (in figures 1 and 4 and example 6) a light source (105) adjacent to the lower polarizer (40) as compared to the upper polarizer (30).
As per claim 13, Iida teaches (in figures 1 and 4 and example 6) that the orientation direction (11) of the liquid crystal layer in the in-plane switching mode liquid crystal panel is parallel to the absorption axis (45) of the lower polarizer.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iida (US Pub. 20160291373) as applied to claim 1 above an in further view of Nagase et al. (US Pub. 20100020279 and hereafter Nagase).
As per claim 7, Iida does not teach that the positive biaxial retardation film is disposed adjacent to the upper polarizer as compared to the negative C plate.
However, Nagase teaches that the order of a positive biaxial retardation film (5) and a C plate (6) may be changed as long as they are both provided between the polarizers (paragraphs 47-49). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to switch the locations of the positive biaxial retardation film and the negative C plate in Iida since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Iwasaki et al. (US Pub. 20140293198) is cited for teaching (in figure 3) an in-plane switching mode liquid crystal panel (8) comprising, as retardation films (6), a positive biaxial retardation film (B plate see paragraph 105), and a negative C plate (negative C plate see paragraph 105). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871